Citation Nr: 0837541	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  02-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for claimed perforated 
right tympanic membrane (tympanic membrane or ear drum).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Offices (ROs) in Atlanta, 
Georgia, and Jackson, Mississippi, denying service connection 
for a claimed perforated right ear drum disability.  

In February 2004, May 2006, and March 2007, the Board 
remanded the issue of service connection for perforated right 
ear drum to the RO for further development.  In the March 
2007 remand, the Board reopened the veteran's claim, finding 
that evidence received since the August 1988 rating decision 
was new and material.  

In the February 2004 remand, the Board instructed the RO to 
adjudicate the veteran's claim of service connection for 
hearing loss independent of his claim of service connection 
for a perforated right ear drum.  Up until present, the RO 
has failed to issue a Veteran's Claims Assistance Act of 2000 
(VCAA) notice for the veteran's independent hearing loss 
claim, and has failed to independently develop that claim.  
Since the RO has not properly developed or certified the 
issue for appellate consideration, it is not presently before 
the Board and must be referred to the RO.  

The veteran also has several other outstanding claims, 
including entitlement to a total disability rating based on 
individual unemployability (TDIU), claims of service 
connection for tinnitus, arthritis of the elbows, and 
increased rating for service-connected low back disorder.  
Since these issues have not been properly developed or 
certified for appellate consideration, they will not be 
addressed in this decision.  These matters are referred to 
the RO.  

In June 2003, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the RO. The transcript from 
this hearing is of record.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran had a perforated right ear drum during active 
military service.

3.  Medical evidence of record does not show that the veteran 
has a current perforated right tympanic membrane or any 
residuals of a previous perforated right tympanic membrane.


CONCLUSION OF LAW

The veteran does not have a current perforated right tympanic 
membrane that is due to or aggravated by disease or injury 
during military service. 38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002, Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

Most recently, in April 2007, the RO sent the veteran a 
letter advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on military 
service, and a relationship between the claimed disabilities 
and military service.  The veteran had ample opportunity to 
respond prior to the issuance of the July 2008 Supplemental 
Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The April 2007 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the issuance of the rating 
decision on appeal.  However, the Board finds that the lack 
of full pre-adjudication notice in this appeal has not, in 
any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the SSOC in July 2008.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In the April 2007 letter cited above, the RO advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a VA examination most recently in 
April 2008 for the express purpose of determining whether the 
veteran has a current disability and whether his claimed 
disorder is due to military service.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In this case, the veteran's STR show that the veteran 
experienced a perforated right ear drum during active 
military service.  However, showing that a condition or 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 3 
Vet. App. at 225.  

In that regard, the veteran underwent a VA examination in 
November 1987.  The examiner, a physician, found no scarring 
or other abnormalities upon physical examination of the 
tympanic membranes and noted that each tympanic membrane 
looks "totally normal."  

More recently, in April 2008, the veteran underwent a second 
VA examination.  The examiner, a physician, Dr. CA, reviewed 
the veteran's claims file, and recorded the veteran's 
complaints of headaches (for which he is currently service-
connected), ear aches, an echo in the right ear, and 
occasional swollen lymph nodes on the right side.  The 
veteran denied a history of ear infections and dizziness.  On 
examination, the physician, Dr. CA, found that the tympanic 
membrane was negative bilaterally, the canal was normal, and 
there were no perforations.  Dr. CA found no evidence of a 
perforated ear drum; she diagnosed a status-post perforation, 
right tympanic membrane, healed.  

Based on this record, the Board finds that the medical 
evidence shows that the veteran does not currently have a 
perforated right tympanic membrane.  "Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability ... in the 
absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).

Since a present disability does not exist, service connection 
for a tympanic membrane perforation must be denied.  
Accordingly, the Board will not reach the issue of nexus, 
which is the final element of a service connection claim.  
See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506; 
Hickson,  12 Vet. App. at 253; 38 C.F.R. § 3.303.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim of service connection for a perforated right 
ear drum.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a perforated right tympanic membrane 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


